                                            Case 5:20-cv-00896-EJD Document 13 Filed 11/04/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                            NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           JAMES A. CRAMER,
                                  11                                                      Case No. 20-00896 EJD (PR)
                                                       Plaintiff,
                                  12                                                      ORDER OF DISMISSAL
Northern District of California




                                                v.
 United States District Court




                                  13

                                  14       ROBERT NEUSCHMID, et al.,
                                  15                  Defendants.
                                  16

                                  17           Plaintiff, a California state prisoner, filed a pro se civil rights action pursuant to
                                  18   42 U.S.C. § 1983. On July 9, 2020, the Court dismissed the complaint with leave to
                                  19   amend within twenty-eight days of the court order. Dkt. No. 8. In a separate order, the
                                  20   Court denied Plaintiff’s motion for leave to proceed in forma pauperis (“IFP”) because he
                                  21   did not show an adequate level of poverty. Dkt. No. 7. Plaintiff was directed to pay the
                                  22   full filing fee within twenty-eight days of the court order. Id.
                                  23           On August 19, 2020, the Court denied Plaintiff’s motion for reconsideration of the
                                  24   denial of leave to proceed IFP, Dkt. No. 9, and granted Plaintiff an extension of time to
                                  25   pay the filing fee and an amended complaint. Dkt. No. 11.1 Plaintiff was advised that
                                  26   failure to file an amended complaint and to pay the full filing fee in the time provided
                                  27
                                       1
                                  28    The court order was resent to Plaintiff on September 21, 2020, when it appeared the first
                                       copy was sent to the wrong address.
                                           Case 5:20-cv-00896-EJD Document 13 Filed 11/04/20 Page 2 of 2




                                   1   would result in the dismissal of this action without prejudice and without further notice to
                                   2   Plaintiff. Id. at 3.
                                   3            The deadline for Plaintiff to comply with the Court’s order has passed. Because
                                   4   Plaintiff has failed to pay the filing fee and file an amended complaint in the time
                                   5   provided, this action is DISMISSED without prejudice. The Clerk shall terminate all
                                   6   deadlines and close the file.
                                   7            IT IS SO ORDERED.
                                   8            11/4/2020
                                       Dated: _____________________                                ________________________
                                                                                                   EDWARD J. DAVILA
                                   9
                                                                                                   United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25   Order of Dismissal
                                       P:\PRO-SE\EJD\CR.20-00896Cramer_dis_am.compl&fee.docx
                                  26

                                  27

                                  28                                                           2
